Citation Nr: 0931519	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  96-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for residuals of asbestos 
exposure.



REPRESENTATION

Appellant represented by:	C. E. Kemmerly, Attorney at 
Law



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran served on active duty from March 1954 to March 
1957.

This appeal comes from an October 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO) that denied entitlement to service 
connection for residuals of exposure to asbestos.

In June 1998, the Board of Veterans' Appeals (Board) remanded 
this issue for additional development.  In a June 2000 
decision, the Board denied the claim.  The Veteran appealed 
the Board's decision.  In May 2001, the United States Court 
of Appeals for Veterans Claims (Court) remanded the Board's 
decision.  Pursuant to the Court's Order, the Board remanded 
the case to the RO for development in September 2003 and 
April 2004.  In November 2004, the Board again denied service 
connection for residuals of asbestos exposure.  The Veteran 
appealed the decision to the Court and in August 2007, the 
Court remanded the case to the Board.  The Board remanded the 
case to the RO for development in May 2008 and again in 
January 2009.

The appeal is REMANDED to the RO.  VA will notify the veteran 
if further action is required.


REMAND

During active service in May 1954, the Veteran was treated 
for an episode of pneumonia that is noted to have resolved in 
5 days.  During service, he served as a battle-tank crewman.  
He later claimed exposure to asbestos during this duty due to 
the wearing of asbestos gloves when firing the cannon.  He 
also reported additional asbestos exposure during service due 
to living in an asbestos-laden barracks and even more 
asbestos exposure after active service while working as a 
civilian shipyard electrician.  

A September 1984 chest X-ray showed bilateral pleural 
thickening.  In March 1985, a private physician linked a 
pulmonary function test that showed slight restrictive 
changes to the X-ray report and to the Veteran's reported 
asbestos exposure, and offered an impression of early 
asbestosis. 

In November 1994, a VA physician offered the following 
diagnosis: "Chronic obstructive pulmonary disease 
(asbestosis) with mild restrictive disease on pulmonary 
function tests and gradually progressive."

In April 2003, a VA medical doctor reviewed a December 2002 
VA X-ray and computerized tomography scan of the chest and 
determined that neither pleural plaque, nor interstitial lung 
disease, nor small nodularity was seen.  From this, the 
physician concluded that the Veteran did not have asbestosis.  
In July 2004, another VA medical doctor examined the Veteran, 
found no asbestosis, and also found that the Veteran had no 
other airway disease either.

In his November 2005 brief to the Court, the Appellant moved 
for a remand so that the Board could explain how asbestosis 
existed in 1984 and 1994, but not later.  Appellant moved for 
a medical determination as to whether any lung disorder, 
including restrictive airways disease, is related to active 
service, including claimed asbestos exposure.  Following the 
Court's remand in 2007, in May 2008 the Board remanded the 
case for additional medical evidence.

In May 2008, based on the July 2004 medical evidence that the 
Veteran had no airway disease at all and only a history of 
asbestosis, the Board remanded the case to obtain a medical 
opinion addressing whether the asbestosis shown in 1984 and 
1994 might be related to active service.  At the time of the 
May 2008 Board remand, it would not have been appropriate to 
request an opinion concerning the etiology of any other 
airway disease, as the July 2004 examination report clearly 
indicated that the Veteran had no other airway disease.  

In April 2009, the Veteran was examined by a VA osteopath.  
The osteopath opined that the Veteran had never had 
asbestosis.  Therefore, the osteopath saw no need to address 
whether asbestosis might be related to active service.  The 
osteopath then offered a new diagnosis of chronic obstructive 
pulmonary disease (COPD) and further opined that COPD had no 
relationship to any claimed asbestos exposure.  

While the April 2009 VA medical opinion persuasively disposes 
the issue of service connection for asbestosis, it raises the 
issue of service connection for COPD.  Because the VA 
examiner failed to address the likelihood that COPD is 
related to active service, including a bout of pneumonia 
shown in 1954, the examination report must be returned for 
clarification.  38 C.F.R. § 4.2.

The Board concedes failure to anticipate the issue of direct 
service connection for COPD in its May 2008 remand 
instruction.  Because the July 2004 VA pulmonology 
examination report reflected that the Veteran had no current 
airway disease at all, further development for service 
connection for COPD appeared unnecessary.  In any event, 
because a new diagnosis of COPD has been offered, and because 
the Veteran seeks service connection for any respiratory 
disorder under any theory of service connection, VA's duty to 
assist includes obtaining a medical opinion prior to 
adjudication.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to 
the VA physician who performed the April 
29, 2009, VA pulmonology examination.  If 
the physician is unavailable, a qualified 
substitute may be used. 

2.  The physician should review the claims 
file and note that review in an addendum 
report.  The issue to be resolved is the 
likelihood that COPD, found during a 
November 1994 VA examination and again 
during an April 2009 examination, is 
related to active service, including an 
episode of pneumonia in 1954.  The 
physician must set forth a rationale for 
any conclusion drawn or opinion expressed 
in a legible report.  If any question 
cannot be answered, the physician should 
state the reason.

3. The RO should undertake any additional 
development suggested by the examiner's 
findings and opinions and ensure that the 
above-mentioned development has been 
completed.  After ensuring that all 
requested development has been completed 
to the extent possible, the RO should re-
adjudicate the claim.

4. If the benefit sought remains denied, 
the Veteran and his attorney should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




